Case 1:19-cv-02401-PKC Document 88 Filed 07/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI¢
STUDENT ADVANTAGE FUND I LLC,

Plaintiff,

-against-
KENNEDY LEWIS MANAGEMENT LP,

Defendant.

 

 

No. 19-cv-02401 (PKC)

JOINT STIPULATION OF = /yo% *
DISMISSAL WITH
PREJUDICE

  

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)\(ii), the undersigned counsel

hereby stipulate to the voluntary dismissal with prejudice of the above-captioned action and all

claims of Plaintiff Student Advantage Fund I LLC against Defendant Kennedy Lewis

Management LP. The parties agree to bear their own attorneys’ fees, costs, and expenses. The

undersigned counsel represent that throughout the course of the litigation, they and their clients

have complied with the provisions of Federal Rule of Civil Procedure 11.

SE

 

WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP
Stephen J. Barrett

150 East 42nd Street

New York, New York 10017
Telephone: (212) 915-5479
Facsimile: (212) 490-3038

stephen. barrett@wilsonelser.com

Dated: July 28, 2020

(hh Vee —

AKIN GUMP STRAUSS HAUER
& FELD LLP
Christopher J. Gessner
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002

~ som

Dated: July 28, 2020

 
